that the punishment imposed is disproportionate to the crime, see Blume
v. State, 112 Nev. 472, 475, 915 P.2d 282, 284 (1996); see also Harmelin v.
Michigan, 501 U.S. 957, 1000-01 (1991) (plurality opinion), and conclude
that the district court did not abuse its discretion at sentencing.
Accordingly, we
            ORDER the judgment of conviction AFFIRMED.'




                                   Hardesty

                                         b.4 jit
                                   Parraguirre


                                     aktit
                                   Cherry


cc: Hon. Jerome T. Tao, District Judge
     Clark County Public Defender
     Attorney General/Carson City
     Clark County District Attorney
     Eighth District Court Clerk




      "The fast track response submitted by the State does not comply
with NRAP 3C(h)(1) and NRAP 32(a)(4) because the text is not double-
spaced. Counsel for the State is cautioned that the failure to comply with
the formatting requirements in the future may result in the imposition of
sanctions. See NRAP 3C(n).




                                     2